Citation Nr: 1235153	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  10-17 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating (evaluation) in excess of 10 percent for hiatal hernia.

2.  Entitlement to service connection for bilateral knee disorder.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1977 to April 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia which, in pertinent part, granted service connection for hiatal hernia and assigned a noncompensable (0 percent) initial evaluation, effective June 27, 2006, and denied service connection for bilateral knee disorder.

In a June 2007 rating decision, the RO increased the noncompensable initial evaluation for hiatal hernia to 10 percent disabling, effective for the period from June 27, 2006.  The Veteran was advised of the June 2007 rating decision, but did not express agreement with the decision or withdraw the appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), the United States Court of Appeals for Veterans Claims (Court) held that, on a claim for an initial or increased rating, a veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  Because the assigned 10 percent disability rating is not the maximum benefit available for the service-connected hiatal hernia, this appeal continues for the entire initial rating period.  

The issue of service connection for bilateral knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the Veteran's appeal regarding the issue of an initial disability rating in excess of 10 percent for hiatal hernia has been obtained.

2.  For the entire initial rating period, the service-connected hiatal hernia has not been manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for hiatal hernia have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.112, 4.114, Diagnostic Code 7346 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, an October 2006 letter included the type of evidence necessary to establish a disability rating and effective date for the service-connected disability on appeal.  

The Board finds that the VCAA notice requirements have been satisfied by the October 2006 letter.  In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post-service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency.  This letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

The claim on appeal arises from the Veteran's disagreement with the initial noncompensable evaluation assigned after the grant of service connection.  The courts have held, and VA's General Counsel has interpreted that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-03 (separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  See also 38 C.F.R. § 3.159(b)(3)(i) (there is no duty to provide VCAA notice upon receipt of a notice of disagreement).

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claim for hiatal hernia, the evidence of record includes the Veteran's service treatment records, VA outpatient treatment records from May 2006 to June 2009, and May 2007 VA examination report.  The VA examiner reviewed the Veteran's claims file and medical history and recorded pertinent examination findings.  The Board finds the VA examination report is probative with regard to the nature and severity of the service-connected disability on appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board acknowledges that the Veteran's VA examination during this initial rating period was approximately five years ago; however, an additional VA examination is not warranted in this case because the Veteran's assertions of worsening symptoms made in a February 2008 notice of disagreement pertain to the schedular criteria for rating hiatal hernia and are inconsistent with and outweighed by the more probative medical evidence of record, as further discussed below, so is not credible.  

In October 2006, the Veteran submitted a completed Authorization and Consent to Release Information to VA, via a VA Form 21-4142, for treatment records from Fort Carson MEDDAC (Medical Department Activity) from 1989 to 1992.  The RO submitted a request for such records in April 2007, and an April 2007 response letter from Fort Carson indicated the Veteran's name is not in the database.  Nonetheless, review of the Veteran's service treatment records associated with the claims file includes treatment records from Fort Carson.  Thus, the Board finds that VA's duty to assist the Veteran with obtaining these records has been satisfied.  See 38 C.F.R. § 3.159(e). 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Disability Rating Legal Criteria

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2011).

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of a veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

Initial Rating of Hiatal Hernia

In the February 2008 notice of disagreement, the Veteran asserted that the assigned 10 percent initial disability rating for hiatal hernia was in error and that this service-connected disability clearly warrants a 30 percent rating.  The Veteran asserts that the disability shows persistently recurrent epigastria distress with dysphasia, pyrosis, and regurgitation, already outlined in his medical records.  He has substantial epigastria pain that goes up to the right side, arm, shoulder, and neck, and these pains are factual and are productive of considerable impairment of his health.  

Pursuant to the rating criteria for the digestive system, the service-connected hiatal hernia has been initially rated at 10 percent disabling, effective June 27, 2006.  38 C.F.R. § 4.114, Diagnostic Code 7346.  The rating criteria under Diagnostic Code 7346 for hiatal hernia provide a 10 percent disability rating is assigned with evidence of two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent evaluation is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent disability rating is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  

For purposes of evaluating conditions under 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  38 C.F.R. § 4.112 (2011).  

After a full review of the record and consideration of whether the assignment of separate ratings for separate periods of time is warranted, the Board finds that a preponderance of the evidence is against the Veteran's appeal for an initial disability rating in excess of 10 percent for hiatal hernia for any period.  For the entire initial rating period, the service-connected hiatal hernia has not been manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.

On VA examination in May 2007, the Veteran reported he has occasional dysphagia for solid foods and when he has substernal epigastric pain it goes up to the right side of the neck.  He reportedly has occasional regurgitation, about one to two times a month, which involves just a coming up into the throat and then back down.  The Veteran also noted that he occasionally takes his medication on an empty stomach, which the VA examiner explained is inappropriate with nonsteroidals and such intake was causing an exacerbation of symptoms.  The Veteran denied any nausea, vomiting, hematemesis, or melena, and any history of esophageal trauma.  Upon physical examination, objective medical findings revealed the Veteran "appears to be in a good general state of health," he is well nourished, has good capillary refill and pink conjunctiva, there were no signs of anemia, and his weight reportedly appeared stable at 226 pounds.  

Pursuant to VA outpatient treatment sessions, a May 2006 record documented the Veteran's medical problems included gastroesophageal reflux disease (GERD), the Veteran denied having any nausea, vomiting, diarrhea, or constipation, and was assessed with reflux disease controlled with Omeprazole.  The March 2007 record further noted the Veteran's reflux symptoms were well controlled with Omeprazole.  Most recently, in January 2009, the Veteran complained of night time choking due to GERD and following the evaluation he was prescribed Prilosec and Zantac and given a gastrointestinal (GI) referral.  Additionally, the Veteran's weight was recorded at the following VA outpatient treatment sessions as: 230 pounds in November 2005 but the Veteran stated his weight is around 219 pounds and thinks the scale is wrong and his clothes and shoes added to his weight; 219 pounds with a notation that there was no unintentional weight loss or gain in May 2006; 223 in March 2007; 236 pounds in January 2009; and 240 pounds in June 2009 VA outpatient treatment sessions.

As such, the weight of the competent and credible evidence discussed above does not show a higher initial rating in excess of the currently assigned 10 percent evaluation is warranted for any period in this case.  The competent and more probative evidence of record does not suggest the Veteran's service-connected hiatal hernia has been manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health as required for a higher 30 percent rating under Diagnostic Code 7346.  The evidence also does not show symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or productive of severe impairment of health due to other symptom combinations for any period as required for a higher 60 percent rating under Diagnostic Code 7346. 

The Board acknowledges the Veteran's reported history in the February 2008 notice of disagreement of symptomatology regarding the service-connected hiatal hernia symptoms and that he is competent to report such symptoms because this requires only personal knowledge as it comes through ones senses.  Layno, 6 Vet. App. at 470.  However, such assertions made in the February 2008 notice of disagreement are inconsistent with, and outweighed by, the other lay and medical evidence of record and are not credible for the following reasons.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

The Veteran did not claim that symptoms of his service-connected hiatal hernia have worsened to the degree to warrant a higher initial rating until he filed the February 2008 notice of disagreement pursuant to the current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (holding that although the Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

Following submission of the February 2008 notice of disagreement, the Veteran sought private treatment from Dr. L. L. with regard to the right lower extremity in December 2008.  The Veteran's medical history included GERD and past surgery for hiatal hernia, but there were no other complaints regarding the impairment of his health due to hiatal hernia.  Approximately one year later, the Veteran underwent VA outpatient treatment for primary care in January 2009 and complained of night time choking due to GERD, but provided no further detail as to its severity or assert the same degree of hiatal hernia symptomatology as noted in the February 2008 notice of disagreement.  Subsequent VA outpatient treatment in January 2009 and June 2009 primarily dealt with complaints of the bilateral lower extremities.

Such histories reported by the Veteran for treatment purposes are of more probative value than the assertions and histories given for VA disability compensation purposes.  Additionally, these inconsistencies in the record weigh against the Veteran's credibility as to the assertion that his service-connected hiatal hernia symptoms have worsened during the appeal period.  See Madden v. Gober, 
125 F.3d 1477, 1481 (holding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza, 7 Vet. App. at 512 (upholding the Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath, 1 Vet. App. at 594.  However, after careful review of the available diagnostic codes and the lay and medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign an evaluation higher than the 10 percent disability rating currently assigned for any period.  For these reasons and bases discussed above, and after fully considering all the lay and medical evidence regarding the service-connected hiatal hernia for the entire rating period, the Board finds that the preponderance of the evidence is against an initial disability rating in excess of 10 percent for hiatal hernia for any period.  38 C.F.R. §§ 4.3, 4.7. 

Extra-Schedular Consideration

First, neither the Veteran nor the evidence of record raises the issue of a total disability rating based on individual unemployability (TDIU) due to the service-connected hiatal hernia for any period.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The May 2007 VA examination report indicated the Veteran's employment as a tire assembly specialist for the last two and a half years and the Veteran has had no loss of workdays related to the hiatal hernia.  In light of reportedly needing to rest a few minutes when the pain occurs due to concern about his heart, the VA examiner noted this service-connected disability has no impact on the Veteran's job.  

Second, an extra-schedular rating may be provided in exceptional cases.  38 C.F.R. § 3.321 (2011).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. 

In this case, the Board finds that the schedular rating criteria adequately contemplate and describe the Veteran's symptoms and impairment caused by the service-connected hiatal hernia symptoms, to include occasional dysphagia for solid foods and regurgitation, substernal epigastric pain that goes up to the right side of the neck, and GERD with night-time choking.  A rating in excess of the 10 percent rating currently assigned is provided for certain manifestations of the service-connected disability at issue, but the lay and medical evidence reflect that those manifestations are not present in this case.  Specifically, the competent and more probative evidence of record does not suggest the service-connected disability has been manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health as required for a higher 30 percent rating under Diagnostic Code 7346.  The evidence also does not show symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or productive of severe impairment of health due to other symptom combinations for any period as required for a higher 60 percent rating under Diagnostic Code 7346.  Additionally, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, referral for extra-schedular consideration for the service-connected disability on appeal is not required.


ORDER

An initial disability rating in excess of 10 percent for hiatal hernia is denied.


REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issue of service connection for bilateral knee disorder.  Pursuant to a November 2005 VA outpatient treatment session, the Veteran reported that, with regard to his knees, he sought treatment, to include two shots in the right knee, from Dr. Hodge in Americus, Georgia.  He noted undergoing a magnetic resonance imaging (MRI) on the right knee at the Phoebe Putney Memorial Hospital in which he was told his kneecap needs to be scraped.  Additionally, he reportedly was seen at a Houston clinic by an orthopedist who advised surgery.  Because VA has notice of outstanding private treatment records that are potentially relevant to the claim on appeal, VA has a duty to attempt to obtain these records.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

Accordingly, the issue of service connection for bilateral knee disorder is REMANDED for the following actions:
	
1.  Attempt to obtain the necessary authorization from the Veteran for the release to VA of all clinical and/or hospitalization records from the following private entities identified by the Veteran in the November 2005 VA outpatient treatment record: Dr. Hodge in Americus, Georgia, Phoebe Putney Memorial Hospital, and a Houston clinic.

After obtaining any necessary release forms, all efforts to obtain such records should be fully documented and any records obtained should be associated with the record.  All facilities must provide a negative response if records are not available and the Veteran and his representative should be informed of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5103A(c) and 38 C.F.R. § 3.159(c).

2.  After completing the above action, and any additional notification and/or development deemed warranted, the issue of service connection for bilateral knee disorder should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




Department of Veterans Affairs


